Case 6:20-cv-00194-ADA Document 92-1 Filed 02/23/21 Page 1 of 18




    EXHIBIT 30
          Case 6:20-cv-00194-ADA Document 92-1 Filed 02/23/21 Page 2 of 18

                                                                                                                                USOO800 1434B1


(12) United States Patent                                                                          (10) Patent No.:                            US 8,001,434 B1
       Lee et al.                                                                                  (45) Date of Patent:                                  Aug. 16, 2011

(54) MEMORY BOARD WITH SELF-TESTING                                                                   4.885,799 A                 12/1989 Van Horn
        CAPABILITY                                                                                    4,903,266 A                  2, 1990 Hack
                                                                                                      4,910,597 A                  3, 1990 Harada et al.
                                                                                                      4.942,556 A                  7, 1990 Sasaki et al.
(75) Inventors: Hyun Lee, Ladera Ranch, CA (US);                                                      4,987,321 A                  1/1991 Toohey
                      Jayesh R. Bhakta, Cerritos, CA (US);                                            5,033,048 A * 7/1991 Pierce et al. .................. 714/719
                      Soonju Choi, Irvine, CA (US)                                                    5,051,997 A * 9/1991 Sakashita et al. ............. 714f732
                                                                                                      5,138,619 A                  8, 1992 Fasang et al.
(73) Assignee: NETLIST, Inc., Irvine, CA (US)                                                         5,173,906 A                 12/1992 Dreibelbis et al.
                                                                                                      5,222,066 A                  6/1993 Grula et al.
(*) Notice:           Subject to any disclaimer, the term of this                                     5,241,503 A                  8, 1993 Cheng
                      patent is extended or adjusted under 35                                                                         (Continued)
                      U.S.C. 154(b) by 131 days.                                                                            OTHER PUBLICATIONS
(21) Appl. No.: 12/422,925                                                                  Der-Chang et al. “A parallel built-in self-diagnostic method for
          1-1.                                                                              embedded memoryarrays”, IEEE Transactions on Computer-Aided
(22) Filed:          Apr. 13, 2009                                                          Design of Integrated Circuits and Systems, Apr. 2002, vol. 21, Issue
                 Related U.S. Application Data                                              4, pp. 449-465.
(60) Provisional application No. 61/044,801, filed on Apr.                                                                           (Continued)
     14, 2008, provisional application No. 61/044,825,
        filed on Apr. 14, 2008, provisional application No.                                 Primary Examiner - Phung M Chung
        61/044,839, filed on Apr. 14, 2008.                                                 (74) Attorney, Agent, or Firm — Knobbe Martens Olson &
                                                                                            Bear LLP
(51) Int. Cl.
        GOIR 3L/28                  (2006.01)                                               (57)                                    ABSTRACT
        GI IC 29/00                 (2006.01)                                               A self-testing memory module includes a printed circuit
(52) U.S. Cl. ........................................ 714/733; 714/719                     board configured to be operatively coupled to a memory
(58) Field of Classification Search .................. 714/718,                             controller of a computer system and includes a plurality of
                  714/719, 736,819, 733, 734, 30: 365/200,                                  memory devices on the printed circuit board, each memory
                                     365/201, 230.03, 189.011                               device of the plurality of memory devices comprising data,
        See application file for complete search history.                                   address, and control ports. The memory module also includes
                                                                                            a control module configured to generate address and control
(56)                     References Cited                                                   signals for testing the memory devices. The memory module
                                                                                            includes a data module comprising a plurality of data han
                 U.S. PATENT DOCUMENTS                                                      dlers. Each data handler is operable independently from each
       3,660,675 A        5/1972 Andrews, Jr.                                               of the other data handlers of the plurality of data handlers.
       3,757,235 A        9, 1973 McCormicket al.                                           Each data handler is operatively coupled to a corresponding
       2.2.2 A
        - ww.
                         l E. RS, tal    OC    ca.
                                                                                            plurality of the data ports of one or more of the memory
       4,701,845. A      10/1987 Andreasen et al.                                           devices and 1S configured to generate data for writing to the
       4,752,741 A        6, 1988 Kim et al.                                                corresponding plurality of data ports.
       4,782.487 A       11, 1988 Smelser
       4,837,743 A        6, 1989 Chiu et al.                                                                          35 Claims, 5 Drawing Sheets

                                                                       2         22                  Y-- a

                                           Fr. Alvara                                                  f 20 a
                              /2-                                                                     MEMORY
                                                                                                                2                    -a
                                                                                                     DEVICES)

                                        w                                  K".---------------------------
                                                                                - 52
                                        suit                                              ?ervou?-2
                                           a                                                                                       40
                                          Ja        sa                                                              Ross           " .
                                        : J2                            SWITCH                                             MEMORYDEVICE-r
                                          Jo             s                 a       57         is                            EROLER -
                                         JG                      DATAGENERATIONVERIFICATION                         TEST              -- 36
                                            ||Haits|| ETFE-foil its
                                           o-'91
                                    MEMORY MODULE            .
                                    a                                            MEMORY CONTROLLER
       Case 6:20-cv-00194-ADA Document 92-1 Filed 02/23/21 Page 3 of 18


                                                      US 8,001434 B1
                                                           Page 2

                U.S. PATENT DOCUMENTS                               2003/0098.742 A1      5/2003 Nakagawa et al.
                                                                    2003/O126346 A1      7, 2003 Kuo
    5,304.856        4, 1994    Rainal
    5,337,254        8, 1994    Knee et al.                         2003/0197797 A1      10/2003 Segura
    5,359,235       10, 1994    Coyle et al.                        2003/0218491 A1      1 1/2003 Nagasue
                                                                    2004/O1557 O2 A1      8/2004 Danielsson
    5,394,037        2, 1995    Josephson et al.                    2004/0199843 A1      10/2004 Hansquine et al.
    5.430,335        7, 1995    Tanoi                               2005/0093.620 A1      5, 2005 Ho et al.
    5,525,917        6, 1996    Wong et al.                         2005/O127989 A1       6/2005 Miyagi
    5,841,296       11, 1998    Churcher et al.                     2005/0289423 A1      12/2005 Yabuta
    5,914.543        6, 1999    Scherpenberg et al.                 2006, OO82383 A1      4/2006 Choi
    6,000,048       12, 1999    Krishna et al.                      2006, O107156 A1      5, 2006 Lee et al.
    6,044,481        3, 2000    Kornachuk et al.                    2006, O140015 A1     6/2006 Kasamsetty
    6,070,217        5, 2000    Connolly et al.                     2006, O144015   A1    7/2006    Cash et al.
    6,169,696         1, 2001   Bissey                              2006, O147217   A1    7/2006    Halhin et al.
    6,194.959        2, 2001    Kamoshida et al.                    2006, O192653   A1    8/2006    Atkinson et al.
    6,216,240        4, 2001    Won et al.                          2006/0242458    A1   10, 2006   Feldman et al.
    6.467,056       10, 2002    Satou et al.                        2006/0262586    A1   11/2006    Solomon et al.
    6,560,740        5/2003     Zuraski, Jr. et al.                 2006/0271748    A1   11/2006    Jain et al.
    6,614,702        9, 2003    Lee                                 2007/003O814    A1    2/2007    Shin et al.
    6,721,150        4, 2004    Guerrero, Jr.                       2007/0058471 A1      3/2007 Rajan et al.
    6,812,869       11, 2004    Rahman et al.                       2007/OO791.99 A1     4/2007 Chornet al.
    6,829,728       12, 2004    Cheng et al.                        2007/01097.07 A1     5, 2007 Honda
    6,918,072        7/2005     Cowels et al.                       2007/0152743 A1      7/2007 Keeth et al.
    6,928,024        8, 2005    Pfeiffer et al.                     2007/0204075 A1       8/2007 Rajan et al.
    6,928,593        8, 2005    Halbert et al.                      2007/0223296 A1      9, 2007 Miller et al.
    6,930,509        8, 2005    Banik
    6,934,900        8, 2005    Cheng et al.                                         OTHER PUBLICATIONS
    7,036,064        4, 2006    Kebichi et al.
    7,053,470        5, 2006    Sellers et al.                  Bayard “On the LTI properties of adaptive feed forward systems with
    7,062,696        6, 2006    Barry et al.                    tapdelay-line regressors'. IEEE Transactions on Signal Processing,
    7,184.915        2, 2007    Hansquine et al.                May 1999, vol. 47, Issue 5, pp. 1288-1296.
    7,190.210        3, 2007    AZrai et al.                    Mutoh et al. “EMI Noise controlling methods suitable for electric
    7,203,873        4, 2007    Adams                           vehicle drive systems”, Industrial Electronics Society, 2004, IECON
    7,253,652        8, 2007    Azimi et al.                    2004, Nov. 2-6, 2004, vol. 1, pp. 963-968.
    7,284,166       10, 2007    Zappa et al.                    Sekiguchi et al "Low-noise, high-speed datat transmission using a
2001/0048342        12, 2001    Yoshida et al.                  ringing-canceling output buffer'. IEEE Journal of Solid-State Cir
2002, OOOO847        1, 2002    Taguchi                         cuits, Dec. 1995, vol. 30, Issue 12, pp. 1569-1574.
2002/013 1535        9, 2002    Huber
2002fO140523        10, 2002    Park et al.                     * cited by examiner
     Case 6:20-cv-00194-ADA Document 92-1 Filed 02/23/21 Page 4 of 18


U.S. Patent        Aug. 16, 2011   Sheet 1 of 5                    US 8,001,434 B1




   47/
         6226227




                                               WIWQ!ET^CION
                                                              r–
                                           |
    Case 6:20-cv-00194-ADA Document 92-1 Filed 02/23/21 Page 5 of 18


U.S. Patent       Aug. 16, 2011   Sheet 2 of 5               US 8,001,434 B1




                                    TOHINO ET[C]OW




                                                     |-–—.     ÅHOIEWNTO|W
    Case 6:20-cv-00194-ADA Document 92-1 Filed 02/23/21 Page 6 of 18


U.S. Patent                                             US 8,001,434 B1




              62,
            Zºº
        øº
        Ø

      až
      (2°
    Case 6:20-cv-00194-ADA Document 92-1 Filed 02/23/21 Page 7 of 18


U.S. Patent       Aug. 16, 2011         Sheet 4 of 5                    US 8,001,434 B1



                              Provide
                           Self-Testing
                             Memory
                              Module


                          Generate Data
                             For Writing
                         to Corresponding
                          Plurality of Ports




                                               Configure
                                                . .2
                                                         test controller
                                               via IC
                     Configure Test Mode          f 72

                                               Activate test Controller though 12C
                                               (default into functional mode)
                      Initiate Test Mode           77.3

                                               Assert & hold 'par in' high or if "Par in'
                                               is already high, toggle and hold high
                     Test Mode Execution                  f/4


                                               Fail or test complete

                                               Read the failed Status
                                               via C
                                                   //A


                                   FIG. 5
    Case 6:20-cv-00194-ADA Document 92-1 Filed 02/23/21 Page 8 of 18


U.S. Patent            Aug. 16, 2011              Sheet 5 of 5                     US 8,001,434 B1

                                                                                2/72

                                    Inactive                  2/7           ,
                            (Default Functional Mode)
                                                             Configure test controller

     Activate test Controller Via C
                (default test mode)                          Updated Test Mode           27/
                                                                      -
                      272                                    Activate test Controller Via 12C
                       Memory Module
                               Ready
                                     Test Mode (updated mode)
                      273                   Assert & hold 'par in' high or if "Par in'
                                            is already high, toggle and hold high
                       Clear Test Status Registers

                              Address & Data
                                Generation




                                Burst Read &
                               Data Compare


                                                        Store Failed Address and Data



                              Test Complete?




                     FIG. 6
         Case 6:20-cv-00194-ADA Document 92-1 Filed 02/23/21 Page 9 of 18


                                                      US 8,001,434 B1
                               1.                                                                      2
      MEMORY BOARD WITH SELF-TESTING                                     technological developments, such as increases in DRAM
               CAPABILITY                                                speed, may require manufacturers to upgrade ATE machines
                                                                         relatively frequently. In addition, MBIST in DRAM chips
              CROSS-REFERENCE TO RELATED                                 generally cannot be fully utilized for system level testing of
                     APPLICATIONS                                        memory boards.
                                                                            Because of the increasing cost, complexity, and time
   The present application claims the benefit of priority from           involved with fully testing DRAM chips, DRAM manufac
U.S. Provisional Application No. 61/044,801, filed Apr. 14,              turers often provide “effectively tested” (“ETT) DRAM
2008, from U.S. Provisional Application No. 61/044,825,                  chips to memory module manufacturers at a lower price
filed Apr. 14, 2008, and from U.S. Provisional Application          10   rather than providing fully tested DRAM chips. Memory
No. 61/044,839, filed Apr. 14, 2008, each of which are incor             module manufacturers often prefer the ETT DRAM chips
porated in their entirety by reference herein. This application          mainly due to their greater availability. Memory module
is related to U.S. patent application Ser. No. 12/422,912, filed         manufacturers who receive ETT DRAM chips then have to
on even date herewith and entitled “Self-Adjusting Damper,               assume a part of the responsibility of validating the DRAM
and to U.S. application Ser. No. 12/422,853, filed on even          15   chips, adding to the complexity of the memory module test
data herewith and entitled “Circuit Providing Load Isolation             process.
and Noise Reduction', both of which are incorporated in their
entirety by reference herein.                                                                     SUMMARY

                       BACKGROUND                                           In certain embodiments, a self-testing memory module is
                                                                         provided comprising a printed circuit board configured to be
   1. Field                                                              operatively coupled to a memory controller of a computer
   The present invention relates to self-testing electronic              system. The memory module may further comprise a plural
modules and, more particularly, to self-testing electronic               ity of memory devices on the printed circuit board. Each
memory modules.                                                     25   memory device of the plurality of memory devices comprises
   2. Description of the Related Art                                     data, address, and control ports. In certain embodiments, the
   The failure of memory components in an electronic system              memory module includes a control module configured to
may result in the loss of valid data. Therefore, it is important         generate address and control signals for testing the memory
to ensure proper memory operation in an electronic system.               devices and a data module comprising a plurality of data
Memory integrated circuits (“memory chips') often go                30   handlers. Each data handler in certain embodiments is oper
through a series of tests at various stages of system manufac            able independently from each of the other data handlers of the
ture. Once memory chips are deployed in a system, they also              plurality of data handlers. Each data handler may be opera
generally go through a system level memory test each time                tively coupled to a corresponding plurality of the data ports of
the system is booted. In addition, memory chips may undergo              one or more of the memory devices and configured to gener
a parity checking process during normal system operation.           35   ate data for writing to the corresponding plurality of data
   There are typically at least three test phases which memo             ports.
ries undergo during system manufacture. Each phase gener                    A self-testing memory module is provided in certain
ally tests for memory defects and for the correct operation of           embodiments comprising a printed circuit board configured
the input/output interface. The first test phase is typically            to be operatively coupled to a memory controller of a com
conducted by the memory chip manufacturer and generally             40   puter system. The memory module may further comprise a
involves checking for bit failures, correct memory access                plurality of memory devices on the printed circuit board.
speed, etc. The second test phase is typically done by memory            Each memory device of the plurality of memory devices
module manufacturers and generally involves testing the sig              comprises data, address, and control ports in Some embodi
nal quality, the noise Susceptibility, and the operational speed         ments. The memory module of certain embodiments includes
of the memory module as a single unit. The second test phase        45   a control module configured to generate address and control
may also include checking for bit failures in individual                 signals for testing the memory devices. In certain embodi
memory chips. The third phase is usually carried out by the              ments, the memory module comprises a data module com
system manufacturer. During the third phase, the interaction             prising at least one data handler operatively coupled to a
of the memory Subsystem with other components in the sys                 corresponding plurality of the data ports of one or more of the
tem is tested. During the third phase, the individual memory        50   memory devices and configured to generate cyclic data for
module operation is also tested again and the memory array is            writing to the corresponding plurality of data ports.
checked for defects. Because of the significant amount of                   In certain embodiments, a method of self-testing a memory
testing that memories undergo during the manufacturing pro               module includes providing a self-testing memory module.
cess, there is generally substantial test cost and test time             The memory module comprises a printed circuit board con
associated with ensuring the proper memory operation. This          55   figured to be operatively coupled to a memory controller of a
test cost and test time translate into an increase in system cost        computer system. The memory module further comprises a
and a decrease in System performance.                                    plurality of memory devices on the printed circuit board.
   There are a number of memory test methodologies that                  Each memory device of the plurality of memory devices
employ either external test hardware, embedded self-test                 comprising data, address, and control ports. In certain
logic (“MBIST), or both. However, the usefulness of these           60   embodiments, the memory module comprises a control mod
test methodologies is limited due to the high cost and other             ule configured to generate address and control signals for
limitations associated with them. For instance, external test            testing the memory devices. The memory module may further
hardware such as automatic test equipment (ATE') is very                 comprise a data module comprising a plurality of data han
expensive. Moreover, the development time and cost associ                dlers. Each data handler may be operable independently from
ated with implementing MBIST is relatively high. These              65   each of the other data handlers of the plurality of data handlers
costs and limitations are especially significant when testing            and operatively coupled to a corresponding plurality of the
dynamic random access memory (“DRAM). For example,                       data ports. The method of certain embodiments further
        Case 6:20-cv-00194-ADA Document 92-1 Filed 02/23/21 Page 10 of 18


                                                       US 8,001,434 B1
                             3                                                                          4
includes generating, by each of the data handlers, data for              mentation usually includes three distinct functional blocks:
writing to the corresponding plurality of data ports.                    the address/control generator, the data generator/checker
                                                                         (sometimes referred to as a signature analyzer), and the test
       BRIEF DESCRIPTION OF THE DRAWINGS                                 interface controller/register (JTAG'). The test instructions
                                                                         and test patterns are generally loaded to the address/control
  FIG. 1 is a block diagram of an example self-testing                   generator and the data generator/checker through the JTAG
memory module in accordance with certain embodiments                     interface. The test results are generally read out through the
described herein.                                                        JTAG interface.
  FIG. 2 is a block diagram of an example self-testing                      In memory module applications, there are obstacles asso
memory module including eight memory devices and eight              10   ciated with using MBIST. One of these obstacles is the large
data handlers in accordance with certain embodiments                     number of signals used to interface the three MBIST func
described herein.                                                        tional blocks. The inter-block timing constraints can present
  FIG. 3 is a block diagram of an example data handler                   another obstacle. In addition, the ability to control the test is
module and an example control module in accordance with                  limited. For example, synchronizing the address/or control
certain embodiments described herein.                               15   signals with the data signal can be difficult. The relatively
  FIG. 4 is a flowchart of an example method of self-testing             large amount of information to be gathered and stored while
a memory module in accordance with certain embodiments                   testing the memory presents yet another obstacle.
described herein.                                                          Unlike on an ASIC, in which the three MBIST functional
   FIG. 5 is a flow diagram illustrating the self-testing opera          blocks are in a single chip, the MBIST functional blocks on a
tion of an example memory module in accordance with cer                  memory module generally would be segregated into multiple
tain embodiments described herein.                                       chips on the memory module due to physical and electrical
   FIG. 6 is a flow diagram illustrating the self-testing opera          limitations and requirements. This makes implementing
tion of an example memory module in accordance with cer                  MBIST on a memory module difficult because, while there is
tain embodiments described herein.                                       virtually no limit on the number of available interface signals
                                                                    25   among the three MBIST functional blocks in an ASIC, the
                DETAILED DESCRIPTION                                     memory module can Support only a limited amount of inter
                                                                         face signals between memory chips. In addition, because the
   Certain embodiments described herein present a self-test              MBIST functional blocks are spread out to multiple chips on
ing electronic system, Such as for example, a self-testing               a memory module, the inter-block signal delay is generally
electronic memory module. Some embodiments described                30   much longer on a memory module than on an ASIC. It is also
herein present a self-testing memory module that is populated            generally not feasible to implement cross-checking logic that
with ETT DRAM chips. Certain embodiments described                       operates the three MBIST functional blocks in lock-opera
herein present a self-testing registered dual in-line memory             tional block. This is due to the limitation on the number of
module (“RDIMM). Some embodiments described herein                       interface signals and to the relatively long inter-block signal
present a self-testing RDIMM that does not require any addi         35   delay time on a memory module versus on an ASIC.
tional pins other than the pins on the standard JEDEC                       In some cases Such as where a memory module includes an
RDIMM connector. For example, the memory module may                      AMB, the self-test logic (MBIST) implemented in the AMB
utilize the address and control signals (e.g., address and con           includes command and address generation logic in addition to
trol signals generated by the memory module to test the                  a data generator and checker. Each of these functional blocks
memory module) along with a test signal to enable and               40   may be implemented on a single physical AMB device (e.g.,
execute a self testing function.                                         a single integrated circuit package). However, because all of
   Certain embodiments described herein present a self-test              the self-test command, address and data signals are combined
ing memory module that includes a control module and a data              in one physical area of the memory module, a memory mod
module which can generate memory addresses and data                      ule (e.g., DIMM) level routing problem can occur, making it
according to the JEDEC standard memory protocol.                    45   difficult to route the self-test signals on the memory module
   Some embodiments described herein presents a self-test                and resulting in performance degradation and/or implemen
ing memory module that can be configured through an IC                   tation difficulty. In addition, the data width of self-test logic of
interface and that allows test results to be read out through the        the memory module will be limited to the data width of the
I°C interface. Certain embodiments described herein present              AMB (e.g., to the data width of the self-test logic imple
a self-testing memory module that allows a test function to be      50   mented on the AMB, to the number of available ports on the
configured, controlled, and/or executed without Substantial              AMB, etc.). As such, implementing memory module test
system memory controller involvement. Some embodiments                   logic on an AMB is not flexible (e.g., to changes in the data
present a self-testing memory module that can be tested with             width of the memory module) and generally supports only
out any external test equipment. For example, certain                    memory modules having certain predetermined, fixed data
embodiments present a self-testing memory module that can           55   widths.
be tested without any system driven test procedure. Various                 Finally, in most cases, since an ASIC cannot be repaired,
embodiments described herein present a self-testing memory               the ASIC MBIST is generally only capable of detecting and
module that can be self-tested at a target system speed. Cer             reporting the pass/fail status of memory tests. For memory
tain embodiments described herein present a self-testing                 module test results, on the other hand, it is generally advan
memory module that can generate data (DQ) and data-strobe           60   tageous to include both addresses of the memory locations
(DQS) signals with wave characteristics that resemble the                where failures occur and the data patterns that were read back
wave characteristics of DQ and DQS signals from a system                 from the failed memory locations. This type of reporting can
memory controller.                                                       help to facilitate the repair of the memory module by, for
   MBIST is commonly used to test memories embedded in                   example, allowing for the identification and replacement of
application specific integrated circuits (ASICs) or system          65   failed components.
on chip integrated circuits (SoCs) such as, for example,                    FIG. 1 is a block diagram of an example self-testing
advanced memory buffers (AMBs). The MBIST imple                          memory module 10 in accordance with certain embodiments
        Case 6:20-cv-00194-ADA Document 92-1 Filed 02/23/21 Page 11 of 18


                                                      US 8,001,434 B1
                                5                                                                      6
described herein. The memory module 10 includes a printed               embodiments are configured to test the plurality of memory
circuit board 12 configured to be operatively coupled to a              devices 18 at the normal operating speed of the memory
memory controller 14 of a computer system 16. The memory                devices 20. For example, the data module 28 and/or the con
module 10 further includes a plurality of memory devices 18             trol module 22 are configured to provide memory signals
on the printed circuit board (PCB) 12, each memory device 20            (e.g., data, address and control signals) according the operat
of the plurality of memory devices 18 comprising data,                  ing specification of the memory devices 20. In some embodi
address, and control ports. The memory module 10 comprises              ments, the control module 22 and the data module 28 produce
a control module 22 configured to generate address and con              memory addresses, control and/or data signals according to
trol signals 24 for testing the memory devices 18. The                  the JEDEC standard memory protocol. In some embodi
memory module 10 also includes a data module 28 compris            10   ments, for example, the control module 22 and the data mod
ing a plurality of data handlers 30. Each data handler 30 is            ule 28 generate the memory interface signals with proper
operable independently from each of the other data handlers             edge relationships based on the JEDEC standard. In certain
30 of the plurality of data handlers 28 and is operatively              embodiments, the test speed, for example, may be defined by
coupled to a corresponding plurality of the data ports of one or        the speed of the clock (e.g., the system clock). The address
more of the plurality of memory devices 18. For example,           15   sequences and/or the data patterns of certain embodiments
each of the data handlers 30 may be operatively coupled to              may be programmable either through the IC interface or they
(e.g., logically and/or electrically coupled to) the correspond         may be defaulted to pre-defined values.
ing plurality of data ports. Each data handler 30 is further               In certain embodiments, data module 28 is configured to
configured to generate data for writing to the corresponding            generate data signals with programmable slew rates and/or
plurality of data ports. The memory module 10 may further               with variable peak values. In one embodiment, for example,
include an IC interface 15 in certain embodiments.                      the data module 28 is also able to generate data (DQ) and
   As described more fully below, in certain embodiments the            data-strobe (DQS) signals with programmable slew rates and
data module 28 generates test data patterns to write to the             programmable peak values so that the characteristics of the
plurality of memory devices 18 of the memory module 12 and              signals generated by the data module 28 generally correspond
checks the data patterns read or received back from the plu        25   to the characteristics DQ and DQS signals generated by the
rality of memory devices 18 for agreement with correspond               system memory controller 14.
ing data patterns that are expected to be read back from the              In some embodiments, the data module 28 and/or the con
plurality of memory devices 18. For example, in one embodi              trol module 22 are configured to test the plurality of memory
ment, the data module 28 generates cyclic patterns to write to          devices 18 under non-normal conditions. For example, the
the plurality of memory devices 18. In some embodiments,           30   data module 28 and/or control module 22 may be configured
the data module 18 also isolates the data path from the system          to provide signals having frequencies which are higher or
board of the computer system 16 to the plurality of memory              lower than the normal operating frequencies of the memory
devices 18 while the memory module 10 is not accessed by                devices 20.
the computer system 16. For example, the data module 28                    In certain embodiments, the memory module 10 has a
may isolate the data path from the system board to the plu         35   memory capacity of 512-MB, 1-GB, 2-GB, 4-GB, or 8-GE.
rality of memory devices 18 when the memory module 10 is                Other memory capacities are also compatible with certain
in a self-testing mode. The control module 22 may include,              embodiments described herein. In addition, memory modules
for example, a dual input register (e.g., the memory device             100 having widths of 4 bytes, 8 bytes, 16 bytes, 32 bytes, or 32
controller 32 described more fully below) for registering               bits, 64 bits, 128 bits, 256 bits, as well as other widths (in
address and control signals coming from either self-testing        40   bytes or in bits), are compatible with embodiments described
logic (e.g., from the test controller 36 described more fully           herein. In certain embodiments, the PCB 12 has an industry
below) or from the memory controller 14 on the system board.            standard form factor. For example, the PCB 12 can have a low
In some embodiments, during testing, the control module 22              profile (LP) form factor with a height of 30 millimeters and a
generates address and control signals 24 associated with                width of 133.35 millimeters. In certain other embodiments,
memory locations to be tested and the data module 28 gener         45   the PCB 12 has a very high profile (VHP) form factor with a
ates corresponding test data patterns and provides them to the          height of 50 millimeters or more. In certain other embodi
appropriate memory devices 20. For example, the data mod                ments, the PCB 12 has a very low profile (VLP) form factor
ule 28 may receive a write command from the control module              with a height of 18.3 millimeters. Other form factors includ
22 and provide data to be written to certain locations in the           ing, but not limited to, small-outline (SO-DIMM), unbuffered
memory devices 20 during a write operation. The data module        50   (UDIMM), registered (RDIMM), fully-buffered (FBDIMM),
28 may then receive a read command to read back the data                mini-DIMM, mini-RDIMM, VLP mini-DIMM, micro
from those locations and check the read data for agreement              DIMM, and SRAM DIMM are also compatible with certain
with the expected data. If there is a mismatch between the              embodiments described herein. For example, in other
read data and the expected data, the data module 28 may, for            embodiments, certain non-DIMM form factors are possible
example, store the failure information (e.g., the failed data      55   Such as, for example, single in-line memory module (SIMM),
word) and inform the control module 22 about the failure. The           multi-media card (MMC), and small computer system inter
control module may save the address of the memory location              face (SCSI).
where the failure occurred.                                                In certain embodiments, the plurality of memory devices
  In certain embodiments, the memory module 10 is config                18 of the memory module 10 may be arranged as ranks, each
ured to be operated in a test mode in which the control module     60   rank of memory generally having a bit width. In certain
22 selectively inputs the address and control signals to the            embodiments, each rank may comprise an independent set of
address and control ports of the plurality of memory devices            memory devices 20 of the plurality of memory devices 18that
18. Moreover, in the test mode, each of the data handlers 30            can be accessed by the memory controller 14 to access the full
write the data generated by the data handler 30 to the corre            bit-width of the memory bus of the memory module 10. For
sponding plurality of data ports by selectively inputting data     65   example, a memory module 10 in which each rank of the
signals to the data ports of the plurality of memory devices 18.        memory module is 64 bits wide is described as having an “x
The data module 28 and/or the control module 22 of certain              64' organization. Similarly, a memory module 10 having
        Case 6:20-cv-00194-ADA Document 92-1 Filed 02/23/21 Page 12 of 18


                                                      US 8,001,434 B1
                               7                                                                       8
72-bit-wide ranks is described as having an "x 72’ organiza                 Each data handler 30 is operable independently from each
tion. The number of memory devices 20 and corresponding                  of the other data handlers 30 of the plurality of data handlers
memory capacity of a memory module 10 can be increased by                28. For example, each data handler 30 is configured to write
increasing the number of memory devices 20 per rank or by                to and/or read from the corresponding plurality of data ports
increasing the number of ranks. For example, a memory                    of one or more of the memory devices 20 without being in
module with four ranks with each rank having N 512-MB                    communication any of the other data handlers 30 or other data
memory devices 20 has double the memory capacity of a                    ports of the memory devices 20. As such, each data handler 30
memory module with two ranks with each rank having N                     can be used to generally independently test a portion of the
512-MB memory devices 20 and four times the memory                  10
                                                                         memory space of the memory module 10. For example, each
capacity of a memory module with one rank with each rank                 data handler 30 may be used to independently test one
having N512-MB memory devices 20. During operation, the                  memory device 20 of the memory module 10. In such a
ranks of a memory module 10 may be selected or activated by              configuration, the corresponding plurality of data ports of
control signals that are received from a component of the                each data handler 30 may comprise each data port of the
system (e.g., a system memory controller 14 or a local              15   corresponding memory device 20. In other embodiments,
memory controller of the memory module 10). Examples of                  each data handler 30 may be used to test a segment of one
Such control signals include, but are not limited to, rank-select        memory device 20, more than one memory device 20, seg
signals, also called chip-select signals. In certain other               ments more than one memory device 20, or any combination
embodiments, the memory module 10 comprises only one                     or sub-combination thereof. Because each of the data han
rank of memory devices 20.                                               dlers 30 is operable independently of each of the other data
   As discussed, the PCB 12 may include at least one connec              handlers 30, the data handlers 30 are generally modular. As
tor (not shown) configured to operatively couple the memory              Such, modifications in the configuration of the memory mod
module 10 to the memory controller 14 of the computer                    ule 10 (e.g., changes in the bit-width of the memory bus,
system 16. The computer system 16 may include a host com                 changes in the number of memory devices 20, etc.) may be
puter system. For example, the memory module is electrically        25   less complicated to accommodate than in other types of self
coupled, logically coupled, or both, with the memory control             testing memory modules 10. For example, where a new
ler 14. Examples of host computer systems 108 include, but               memory device 20 or set of memory devices 20 is added to the
are not limited to, blade servers, IU servers, personal com              memory module 10, the change may be generally accommo
puters (PCs), data storage systems and other applications in             dated by adding a corresponding data handler 30. The change
which space is constrained or limited. The memory controller        30   may be accommodated without having to implement a major
14 may comprise a disk controller of the computer system 16.             reorganization of the memory module 10 or the self-testing
for example. The memory controller 14 may be mounted on a                logic of the memory module 10, for example.
system board of the host computer 16. The connector can                     Each data handler 30 is further configured to generate data
comprise a plurality of edge connections which fit into a                for writing to the corresponding plurality of data ports. FIG.
corresponding slot connector of the host system 16. The con         35   2 is a block diagram of an example self-testing memory
nector of certain embodiments provides a conduit for power               module 10 including eight memory devices 20 (e.g., memory
Voltage as well as data, address, and control signals between            devices 40a-40h) and a data module 28 comprising eight data
the memory module 10 and the host system 16. For example,                handlers 30 (e.g., data handlers 30a-30h) in accordance with
the connector can comprise a standard DDR2, DDR3, and                    certain embodiments described herein. Each of the memory
other future generation edge connectors. Additionally, in cer       40   devices 20 includes an eight bit output data word and eight
tain embodiments, more than one memory module 10 is                      corresponding data ports. In addition, the system memory bus
coupled to the host system 16.                                           50 between the memory controller 14 and the example
   The plurality of memory devices 18 on the PCB 12 may                  memory module 10 is 64 bits wide and each of the data
include one or more Volatile memory components. For                      handlers 30 receives an eight bit segment of the system
example, the plurality of memory devices 18 of certain              45   memory bus 50. Each of the data handlers 30 is operatively
embodiments comprises two or more dynamic random-ac                      coupled to a corresponding plurality of data ports 21 of a
cess memory (DRAM) elements 20. Types of DRAM devices                    corresponding one of the memory devices 20. AS Such, the
20 compatible with certain embodiments described herein                  data handlers 30 may be operatively coupled (e.g., electri
include, but are not limited to, DDR, DDR2, DDR3, and                    cally and/or logically coupled or connected) to the eight data
synchronous DRAM (SDRAM). The memory devices 18                     50   ports 21 of one of the corresponding memory devices 20. For
may comprise other types of memory elements such as static               example, the data handler 30a may be operatively coupled to
random-access memory (SRAM). In addition, volatile                       the eight data ports 21 of the memory device 4.0a of FIG. 2.
memory devices 20 having bit widths of 4, 8, 16, 32, as well                The configuration shown in FIG. 2 is for the purposes of
as other bit widths, are compatible with certain embodiments             illustration and is not intended to be limiting. For example,
described herein. Memory devices 20 compatible with certain         55   while the example memory module 10 of FIG. 2 includes an
embodiments described herein have packaging which                        equal number of memory devices 20 and data handlers 30,
include, but are not limited to, thin Small-outline package              other configurations are possible. In some configurations
(TSOP), ball-grid-array (BGA), fine-pitch BGA (FBGA),                    there are more memory devices 20 than data handlers 30 or
micro-BGA (LBGA), mini-BGA (mEBGA), and chip-scale                       vice versa. Moreover, the one or more data handlers 30 may
packaging (CSP). The plurality of memory devices 18 may             60   be operatively coupled to a subset of the data ports 21 of one
further include one or more non-volatile memory devices 20,              the memory devices 20 instead of all of the data ports 21 of
Such as, for example, flash memories. The plurality of                   one of the memory devices 20. In other embodiments, one or
memory devices 18 of certain embodiments may include both                more data handlers 30 may be operatively coupled to a subset
volatile and non-volatile memory devices 20. For example,                or all of the data ports 21 of more than one of the memory
the plurality of memory devices 18 may include one or more          65   devices 20. For example, in one embodiment, each of the data
of DRAM, SRAM, and/or flash memory devices in some                       handlers 30 are operatively coupled to all of the data ports of
embodiments.                                                             two memory devices 20.
        Case 6:20-cv-00194-ADA Document 92-1 Filed 02/23/21 Page 13 of 18


                                                      US 8,001,434 B1
                              9                                                                      10
   In certain embodiments, the plurality of data handlers 28             module 28 comprises a plurality of data handlers 30. In other
comprises at least two physically separate components                    embodiments the data module 28 includes at least one data
mounted on the PCB 12. For example, the plurality of data                handler 30. Each of the data handlers 30 of certain embodi
handlers 28 may include at least two physically separate                 ments comprises a Switch 44. For example, the Switch 44 may
integrated circuit packages. The physically separate inte           5    include a data multiplexer/demultiplexer (“data muX/de
grated circuit packages are mounted on different portions of             mux'). The switch 44 may provide a bi-directional data mul
the PCB 12 in some embodiments. For example, each of the                 tiplexer function. In certain embodiments, the switch 44 is
eight data handlers 30a-30h shown in FIG. 2 may include                  configured to selectively input to the corresponding plurality
physically separate integrated circuit packages mounted on               of data ports either data signals 48 from the system memory
different portions of the PCB12. While eight data handlers 30       10   controller 14 or data signals 50 from the data handler logic
are shown in FIG. 2, other numbers of data handlers 30 are               element 46. The switch 44 of certain embodiments may fur
possible including fewer or more than eight.                             ther be configured to receive data signals 52 (e.g., during a
   In certain embodiments, each of the plurality of data han             read operation) from the plurality of memory devices 18 and
dlers 30 is positioned on the PCB 12 proximate to the corre              to propagate the data signals 52 to the data handler logic
sponding plurality of data ports. For example, each data han        15   element 46 and/or the memory controller 14. In some
dler 30 of certain embodiments is positioned closer to the               embodiments, for example, the switch 44 selectively inputs
corresponding plurality of data ports 21 than the data handler           the data signals 48 to be written to the plurality of memory
30 is to the other data ports 21 of the plurality of memory              devices 18 from the system memory controller 14 when the
devices 18. For example, the data handler 30a is positioned              memory module 10 is a normal (non-test mode) mode and,
closer to the corresponding plurality of data ports 21 of the            alternatively, inputs the data signals 50 from the data handler
memory device 4.0a than to the other data ports 21 of the other          logic element 46 during a test mode. While the switch 44 is
memory devices 40b-40h.                                                  shown as being included in the data handler30 in the example
   FIG. 3 is a block diagram an example data module 28 and               of FIG. 3, other configurations are possible. For example, in
an example control module 22 in accordance with certain                  other embodiments the switch 44 may be logically and/or
embodiments described herein. The control module 22 can be          25   physically separated from the data handler module 28 and/or
configured to generate address and control signals 24 for                the data handlers 30.
testing the plurality of memory devices 18. In some embodi                  Each of the data handlers 30 of certain embodiments fur
ments, the control module 22 includes a control mixer ele                ther includes a data handler logic element 46. The data han
ment 32. The control mixer element 32 may include a                      dler logic element 46 of certain embodiments comprises a
memory device controller 34 (e.g., a DRAM controller) and a         30   data generation element 54 and a verification element 56. The
test controller 36. In certain embodiments, the control mixer            data generation element 54 may be configured to generate
element 32 generally controls the address and the control                data signals (e.g., patterns of data signals) for writing to the
signals for the self-testing function.                                   corresponding plurality of data ports, for example. The data
   In certain embodiments, the memory device controller 34               signals and/or patterns of data signals may be based on infor
generally pre-processes address and control information             35   mation (e.g., programming or configuration information) the
before it sends the information to a register 40. In one embodi          data handler logic element 46 receives from the control mod
ment, the memory device controller 34 receives signals 38                ule 22, for example. The data may be cyclic data in some
(e.g., address and control signals) from the system memory               embodiments or non-cyclic data in other embodiments. For
controller 14 and signals 42 (e.g., address and controls sig             example, the cyclic data may comprise at least one predeter
nals) from the test controller 36. The control module 22 of         40   mined pattern of data which repeats or is cycled two or more
certain embodiments is configured to selectively input to the            times. In various embodiments, the data comprises one or
address and control ports of the plurality memory devices 18             more incrementing patterns or decrementing patterns, for
either the address and control signals 38 from the system                example. In other embodiments, the data comprises a pattern
memory controller 14 or the address and control signals 42               which alternates each bit on successive memory writes. For
from the control module 22 (e.g., from the test controller 36).     45   example, a memory write comprising one or more hexadeci
For example, the memory device controller 34 may send                    mal 'A' characters (each corresponding to a four-bit binary
either the signals 38 from the system memory controller 14 or,           word of “1010) may be followed by a memory write com
alternatively, the signals 42 from the test controller 36, to the        prising one or more hexadecimal '5' characters (each corre
register 40 depending on whether the memory module 10 is in              sponding to a four-bit binary word of "0101). The data may
normal (non-test) mode or in a test mode, respectively. In one      50   be generated in a variety of ways. In one embodiment, the data
embodiment, the memory device controller 34 generates the                is generated based on a current write address value. For
address and control signals for memory device (e.g., DRAM                example, in one example configuration, on a first write cycle,
device) operations. The test controller 36 controls the genera           hexadecimal 'A's' are generated and written to even address
tion of the address and control signal sequences to be used              locations and hexadecimal “5’s” are generated and written to
during the self-testing operation of the memory module 10           55   odd address locations, and on a second write cycle, “5’s are
and also communicates with the data module 28. The control               written to even addresses and 'A's' are written to odd
module 22 may be implemented in the control register of the              addresses, and this pattern repeats in Subsequent cycles. The
memory module 10 in certain embodiments. In various                      data may be generated based previously written data (e.g.,
embodiments, the control module 22 includes discrete logic,              inverting each of the bits of a previously written data word) in
one or more application-specific integrated circuit (ASICs),        60   Some embodiments. In general, any manner of generating a
one or more microprocessors, one or more field-program                   cyclic or otherwise deterministic data pattern may be com
mable gate arrays (FPGAs), or one or more computer-pro                   patible with embodiments described herein. In other embodi
grammable logic device (CPLDs).                                          ments, random or pseudorandom data may be generated and
  The data module 28 and the subcomponents thereof (e.g.,                written to the corresponding plurality of data ports. For
the data handlers 30) may be in communication with one or           65   example, a linear feedback shift register (LFSR) may be used
more of the memory devices 20, the control module 22, and                in some embodiments. In addition, the data patterns may be
the memory controller 14. In certain embodiments, the data               programmable. For example, the data patterns may be pro
         Case 6:20-cv-00194-ADA Document 92-1 Filed 02/23/21 Page 14 of 18


                                                      US 8,001,434 B1
                           11                                                                         12
grammable based on information received by the data gen                 56 calculates a comparison word including one or more 'A's'.
eration element 54 from the memory controller 14 (e.g.,                 “5’s.” and 'A's' respectively, to be compared to the data read
through the control module 22), or from the control module              from the first, second, and third address locations based on the
22.                                                                     cyclic data (e.g., based on the known cycle of the data). In
   The plurality of data handlers 30 are further configured to     5    Some embodiments, the comparison data is calculated based
read data from the corresponding plurality of data ports. For           on a current read address.
example, the verification element 56 may be configured to                 In certain embodiments, data associated with failures in the
receive data from the corresponding plurality of data ports             operation of the plurality of memory devices 18 are stored in
(e.g., through the Switch 44 during a test mode). The verifi            the data module 28. For example, data read from the corre
cation element 56 may further be configured to check for           10
                                                                        sponding plurality of data ports which do not correspond to
failures in the operation of the plurality memory devices 18            (e.g., match) the comparison data calculated by the verifica
by Verifying that data read from the corresponding plurality of
data ports corresponds to the data generated by the data han            tion element 56 may be stored in the data module. Moreover,
dler 30 and written to the corresponding plurality of data              in some embodiments, memory addresses associated with the
ports.                                                             15   failures in the operation of the plurality of memory devices 18
  In certain embodiments, the verification element 56 is con            are stored in the control module 22. For example, the data
figured to perform the verification without storing a copy of           handler 30 may communicate data failures (e.g., when data
the data written to the corresponding plurality of data ports or        read from the corresponding plurality of data ports does not
accessing a stored copy beyond the data read from the plural            correspond to calculated comparison data) to the control
ity of memory devices 18. For example, the verification ele             module 22 which may then store the addresses corresponding
ment 56 does not store or access a copy of the data that is             to the data failure. In certain embodiments, the memory mod
written to the corresponding plurality of data ports except for         ule 12 is configured to report failures (e.g., the failed data, the
the data stored and read back from the plurality of memory              address corresponding to the memory location of the failed
devices 18. As such, the memory module 10 of certain                    data, and/or expected data) via the IC interface 15 to the
embodiments advantageously does not require separate               25   memory controller 14. In addition, in certain embodiments
memory for storing duplicate copies of test data that is written        the test controller 36 and/or the data handlers 30 may be
to the plurality of memory devices 18 for later comparison.             updated through the IC interface 15 with new data patterns
For example, the verification element 56 may calculate com              and/or with alternative memory access sequences to conduct
parison data and may compares the comparison data to the                AC tests (e.g., tests of the power, current, I/O speed, etc.).
data read from the corresponding plurality of data ports. In       30     In various embodiments, the components of the data mod
certain embodiments, the comparison data comprises data                 ule 28 (e.g., the switch 44, the data handlers 30, the data
which expresses the data or values expected to be received              handler logic element 46, the data generation element 54,
from the plurality of memory devices 18 if the write, store,            and/or verification element 56) may include discrete logic,
and read processes of the data using the data module 28 and             one or more application-specific integrated circuits (ASICs)
the plurality of memory devices 18 are performed correctly or      35   one or more microprocessors, one or more field-program
as expected. The calculation may be performed simulta                   mable gate arrays (FPGAs), or one or more computer-pro
neously or Substantially simultaneously with receiving the              grammable logic devices (CPLDs). Additionally, one or more
data read from the corresponding plurality of data ports in             of the various functional blocks (e.g., the switch 44) of the
certain embodiments. In other embodiments, the calculation              data module 28 of FIG. 3 may not be included. In some
is performed either before or after receiving the data. Other      40   embodiments, additional functional blocks may be included.
configurations are possible. For example, in one embodiment,            Moreover, some of the functional blocks are described as
the verification element 56 does store a separate copy of the           separate functional blocks for illustration purposes and may
data written to the corresponding plurality of data ports upon          comprise one physical component. For example, in one
writing the data and compares the separate copy to the read             embodiment, each of the data handlers 30 and the correspond
data received from the plurality of memory devices 18.             45   ing Switch 44, data generation element 54, and Verification
  The verification element 56 of certain embodiments calcu              element 56 comprise one physical component (e.g., are
lates the comparison data based on the cyclic data. For                 included in one integrated circuit package). In another
example, in one embodiment, the verification element 56                 embodiment, the data module 28 comprises one physical
calculates the comparison data in Substantially the same man            component.
ner that the data generation element 54 generates the data as      50      Referring again to FIG.1, a self-testing memory module 10
described above (e.g., based on a current write address, using          of certain embodiments comprises a printed circuit board
an LFSR, etc.). As such, the comparison data of certain                 (PCB) 12 and is configured to be operatively coupled to a
embodiments is substantially a repeat of the data written. In           memory controller 14 of a computer system 16. The memory
one example embodiment, the data handler 30 is configured               module 10 further includes a plurality of memory devices 18
(e.g., is programmed by the control module 22) to write an         55   on the printed circuit board 12 where each memory device 20
alternating series of 'A's' and “5’s to the data ports of the           of the plurality of memory devices 18 comprising data,
corresponding plurality of data ports as described herein. For          address, and control ports. The memory module 10 further
example, the data handler 30 may be configured to write one             comprises a control module 22 configured to generate address
or more 'A's' to the first address location of an N-word                and control signals for testing the plurality of memory devices
memory device 20 including the corresponding plurality of          60   18. In certain embodiments, the memory module 10 further
data ports. The data handler 30 may then write one or more              comprises a data module 28 comprising at least one data
“5’s' to the second address location, one or more 'A's' to the          handler 30 and operatively coupled to a corresponding plu
third address location and so on until the data handler 30 has          rality of the data ports of one or more of the memory devices
written to all N memory locations. The verification element             20. The data handler 30 is configured to generate cyclic data
56 of the example embodiment then calculates the compari           65   for writing to the corresponding plurality of data ports. In
son databased on the cyclic data written to the corresponding           certain embodiments, there may be one data handler 30, for
plurality of data ports. For example, the verification element          example. In other embodiments, there may be more than one
         Case 6:20-cv-00194-ADA Document 92-1 Filed 02/23/21 Page 15 of 18


                                                        US 8,001,434 B1
                             13                                                                             14
data handler 30. The elements of the memory module 10 may                  the control signals 38, for example. For example, the data
be compatible with any of the embodiments described herein.                handlers 30 are configured to input data generated by the data
   FIG. 4 is a flowchart of an example method 70 of self                   handlers 30 to the corresponding plurality of data ports of the
testing a memory module 10 in accordance with certain                      plurality of memory devices 18 and the control mixer 32 is
embodiments described herein. While the method 70 is                       configured to input address and control signals from the test
described herein by reference to the memory module 10,                     controller 36 to the plurality of memory devices 18. At opera
other memory modules, electronic systems or Subsystems,                    tional block 113 the test controller 36 updates each of the data
and/or circuits are also compatible with the embodiments                   handlers 30 (e.g., with new data patterns, write signal char
described herein. The method 70 of certain embodiments                     acteristics, etc.).
comprises providing a self-testing memory module 10 at                10      In one embodiment, the input signal on a pin (e.g., a parity
operational block 72. The memory module 10 may comprise                    in pin) of the memory module 10 is asserted or toggled (e.g.,
a printed circuit board (PCB) 12 configured to be operatively              by the memory controller 14). For example, if the parity-in
coupled to a memory controller 14 of a computer system 16.                 signal (“Par-in”) is un-asserted (e.g., set to a “low” value), it
The memory module 10 may further comprise a plurality of                   is asserted (e.g., set to a “high value) and held in the asserted
memory devices 18 on the printed circuit board 12. Each               15   state. Alternatively, if the parity-in signal is already in the
memory device 20 of the plurality of memory devices 18 may                 asserted State, it may be toggled and then held in the asserted
comprise data, address, and control ports. The memory mod                  state. The memory module 10 executes the test mode (e.g.,
ule 10 may comprise a control module 22 configured togen                   writes and reads test data patterns) at operational block 114.
erate address and control signals for testing the plurality of             The memory module 10 continues executing the test mode at
memory devices 18. The memory module 10 may further                        operational block 114 until the self-test is complete or until
comprise a data module 28 comprising a plurality of data                   the memory module 10 detects a certain number of memory
handlers 30. In certain embodiments, the data module 28                    failures such that a failure count exceeds a preset number.
comprises at least one data handler 30. Each data handler 30                  If the failure count exceeds the preset number, the memory
of certain embodiments is operable independently from each                 module 10 enters operational block 115 and "errors out of
of the other data handlers 30 of the plurality of data handlers       25   the test mode. If the self-test is completed at operational block
28 and is operatively coupled to a corresponding plurality of              114 and the failure count does not exceed the preset number,
the data ports. At operational block 74, the method 70 further             the memory module 10 enters operational block 115. At
comprises generating, by each of the data handlers 30, data                operational block 115, the memory module 10 sends out a test
for writing to the corresponding plurality of data ports.                  completion indication signal (e.g., through the test controller
   FIG. 5 is a flow diagram 100 illustrating self-testing opera       30   36 to the memory controller 14). At operational block 116, the
tion of an example self-testing memory module 10 in accor                  fail status of the test may be read out through, for example, the
dance with certain embodiments described herein. At opera                  I°C interface 15. For example, one or more address values
tional block 110 the memory module 10 enters an idle state                 associated with failed memory locations, and/or the data read
after power up or, in Some embodiments, when the memory                    from those locations, and/or expected data may be read. In
board of the computer system 16 is connected to a mother              35   other cases, where the test fails, the memory module 10 may
board or to a test board. In one embodiment, at Operational                report the failure to the memory controller 14 through any
block 110, the contents of the register 40 are undefined and               available signal (e.g., bidirectional data or data strobe signal)
the controllers (e.g., the test controller 36 and the memory               between the memory module 10 and the memory controller
device controller 34) are in unknown state. After power up,                14.
the memory module 10 is reset (e.g., a reset command is               40      In some embodiments, the memory module 10 is generally
executed) at operational block 111. At operational block 111,              interruptible. For example, the memory module 10 may exit
the logic of the data handler30 (e.g., data generation element             the self-test and return to operational block 110 if the signal
54 and/or verification element 56) and the logic of the control            going into the parity-in pin is, for example, de-asserted or
mixer 32 are set to default values and/or states. For example,             removed at operational block 155. In other embodiments, the
the memory module 10 may default to a non-test mode (e.g.,            45   interrupt signal or condition may be different and may not be
normal operational mode) and the Switches 44 of the data                   a parity-in signal. For example, in one embodiment, the
handlers 30 and the memory device controller 34 are not                    memory module 10 may exit the self-test and return to opera
configured in a test mode. At operational block 112, the test              tional block 110 if a timer having a pre-determined count
mode is configured. For example, the computer system 16                    expires. When the self-testing is interrupted, the memory
(e.g., through the memory controller 14) may configure the            50   module 10 will return to operational block 110 and the bit
test mode. The configuration may be through the IC interface               failure information in the control mixer 32 and the data han
15, for example, and may include configuring the test con                  dler 30 becomes invalid.
troller 36 for test mode. For example, configuring the test                   FIG. 6 is a flow diagram 200 illustrating the operation of an
mode may include Switching (e.g., by configuring the test                  example self-testing memory module 10 in accordance with
controller 36) the mode of the memory module 10 from a                55   certain embodiments described herein. For example, one or
normal operation mode to the test mode.                                    more of the operational blocks of the flow diagram 200 of
   At operational block 113, the test mode is initiated. Initi             FIG. 6 may correspond to one or more of the operational
ating the test mode may comprise configuring a particular test             blocks of FIG. 5. At operational block 210, the memory
case (e.g., particular test data or data patterns, particular write        module 10 may be generally inactive. For example, the testing
and/or read address sequences, etc.). The initiation may be           60   logic (e.g., the control module 22 and/or the data module 28)
achieved by activating the test controller 36 to initiate the test         may be generally inactive and the memory module 10 may
mode. For example, at operational block 113, the data han                  default to a functional (e.g., non-test) mode. In certain
dlers 30 and the control mixer 32 are readied (e.g., via a tester)         embodiments, the memory module 10 executes one or more
beginning the self-testing of the memory module 10. For                    tasks which configure the self-test mode of the self-testing
example, the tester may comprise an ATM tester, a server, a           65   memory module using an IC interface 15. For example, the
specialized tester. The tester may ready the data handlers 30              memory module 200 may configure the test controller 36
and the control mixer through the IC interface 15 or through               through the IC interface 15 (e.g., as described with respect to
         Case 6:20-cv-00194-ADA Document 92-1 Filed 02/23/21 Page 16 of 18


                                                         US 8,001,434 B1
                               15                                                                       16
FIG. 5). In other embodiments, the test mode is configured                  memory locations associated with the failed read data at
using the control signals 38. For example, the test mode may                operational block 217. In some embodiments, the test con
be updated at operational block 211 in certain embodiments.                 troller 32 is generally inaccessible through the IC interface
In certain embodiments, updating the test mode comprises                    15 during self-test operation. For example, the test controller
programming the test controller 36 with test configuration             5    is inaccessible through the IC interface 15 until a test failure
information Such as test data patterns, test data sequences, test           occurs at operational block 217 or until the test completes at
failure conditions, etc. After updating the test mode at opera              operational block 219. In some embodiments, when the test is
tional block 211, the test controller 36 may then be activated              complete, the test results can be read out of the memory
through the IC interface 15 (e.g., as described with respect to             module 10 (e.g., through the IC interface 15). In some cases,
FIG. 5) in certain embodiments. Alternatively, as shown, the           10   the test can be interrupted using the IC interface 15 or using
test controller 36 may be activated through the IC interface                the parity-in signal (e.g., by de-asserting the parity-in signal).
15 without first updating the test mode.                                      Although certain preferred embodiments and examples are
    At operational block 212, the memory module test mode is                discussed above, it is understood that the inventive subject
ready for execution. In one embodiment, the input signal on a               matter extends beyond the specifically disclosed embodi
pin (e.g., a parity-in pin) of the memory module 10 is asserted        15   ments to other alternative embodiments and/or uses of the
or toggled (e.g., by the memory controller 14). For example,                invention and obvious modifications and equivalents thereof.
if the parity-in signal is low, it is asserted (e.g., set to a “high        It is intended that the scope of the inventions disclosed herein
value) and held in the asserted state. Alternatively, if the                should not be limited by the particular disclosed embodi
parity-in signal is already in the asserted State, it may be                ments. Thus, for example, in any method or process disclosed
toggled and then held in the asserted State. At operational                 herein, the acts or operations making up the method/process
block 113, a set of status registers (e.g., one or more registers           may be performed in any suitable sequence and are not nec
of the control module 22 or the data module 28) are cleared.                essarily limited to any particular disclosed sequence. Various
    The memory module 200 generates address and data Sig                    aspects and advantages of the embodiments have been
nals for testing the plurality of memory devices 18 at opera                described where appropriate. It is to be understood that not
tional block 214. For example, the data generation elements            25   necessarily all Such aspects or advantages may be achieved in
54 of the data handlers 30 may generate the data for writing to             accordance with any particular embodiment. Thus, for
the plurality of memory devices 18 as described herein. In                  example, it should be recognized that the various embodi
addition, the control module 22 may generate address and                    ments may be carried out in a manner that achieves or opti
control signals for testing the plurality of memory devices 18              mizes one advantage or group of advantages as taught herein
as described herein. At operational block 215, the memory              30   without necessarily achieving other aspects or advantages as
module 10 performs a burst write function. For example, in                  may be taught or Suggested herein.
certain embodiments, the memory module 10 writes multiple                     What is claimed is:
memory locations in the memory module 10 that are to be                        1. A self-testing memory module, comprising:
tested at operational block 215 in a relatively short amount of                a printed circuitboard configured to be operatively coupled
time (or in a burst). In certain embodiments, the memory               35         to a memory controller of a computer system;
module 10 can perform multiple write bursts at operational                     a plurality of memory devices on the printed circuit board,
block 215. Next, at operational block 216, the memory mod                         each memory device of the plurality of memory devices
ule 10 performs a read & compare function. For example, in                        comprising data, address, and control ports; and
certain embodiments, the memory module 10 reads back                           a circuit comprising:
certain memory locations at operational block 216 that have            40         a control module configured to generate address and
been written at operational block 215 and compares the val                           control signals for testing the memory devices; and
ues with certain expected data. For example, a verification                       a data module comprising a plurality of data handlers,
element 56 of each of the data handlers 30 may calculate the                         each data handler operable independently from each
expected data and/or compare the values as described herein.                         of the other data handlers of the plurality of data
In some embodiments, the memory module 200 reads from                  45            handlers and operatively coupled to a corresponding
multiple memory locations in the memory module 10 in a                               plurality of the data ports of one or more of the
relatively short amount of time (or in a burst). In certain                          memory devices and configured to generate data for
embodiments, the memory module 10 can execute multiple                               writing to the corresponding plurality of data ports,
read bursts at operational block 216 as it compares the read                         wherein the circuit is configured to test the memory
data with expected data. In some embodiments, the memory               50            devices using the address and control signals gener
module 200 (e.g., the data handlers 30 of the memory module                          ated by the control module and the data generated by
200) stores any failed read data and the associated expected                         the plurality of data handlers.
data at operational block 217. In some embodiments, the                        2. The self-testing memory module of claim 1, wherein the
memory module sends one or more failure indications to the                  plurality of data handlers comprise at least two physically
memory controller 14 over one or more available signals                55   separate components mounted on the printed circuit board.
between memory module 10 and the memory controller 14.                         3. The self-testing memory module of claim 2, wherein the
For example, the IC interface 15 or one or more bi-direc                    plurality of data handlers comprise at least two physically
tional data pins (e.g., one or more of the data pins 48) may be             separate integrated circuit packages.
used.                                                                          4. The self-testing memory module of claim3, wherein the
   The memory module 200 stores the addresses of the                   60   physically separate integrated circuit packages are mounted
memory locations associated with the failed read data using                 on different portions of the printed circuit board.
the test controller 32 at operational block 217. In other                      5. The self-testing memory module of claim 2, wherein
embodiments the failed read data, expected data, and the                    each of the plurality of data handlers is positioned on the
addresses of the memory locations associated with the failed                printed circuitboard proximate to the corresponding plurality
read data may be stored using the test controller 32. For              65   of data ports.
example, in one embodiment, the test controller 32 stores the                  6. The self-testing memory module of claim 5, wherein
failed read data, expected data, and the addresses of the                   each of the plurality of data handlers is positioned closer to
        Case 6:20-cv-00194-ADA Document 92-1 Filed 02/23/21 Page 17 of 18


                                                      US 8,001,434 B1
                               17                                                                     18
the corresponding plurality of data ports than to the other data          20. A self-testing memory module, comprising:
ports of the plurality of memory devices.                                 a printed circuitboard configured to be operatively coupled
   7. The self-testing memory module of claim 6, wherein                     to a memory controller of a computer system;
each of the data handlers is further configured to read from the          a plurality of memory devices on the printed circuit board,
corresponding plurality of data ports and further comprises a                each memory device of the plurality of memory devices
verification element for checking for failures in the operation              comprising data, address, and control ports; and
of the memory devices by verifying that data read from the                a circuit comprising:
corresponding plurality of data ports corresponds to the data                a control module configured to generate address and
generated by the data handler for writing to the corresponding                  control signals for testing the memory devices; and
plurality of data ports.                                           10        a data module comprising at least one data handler
   8. The self-testing memory module of claim 7, wherein the                    operatively coupled to a corresponding plurality of
verification element is configured to verify that the data read                 the data ports of one or more of the memory devices
from the corresponding plurality of data ports corresponds to                   and configured to generate cyclic data for writing to
                                                                                the corresponding plurality of data ports wherein the
the data generated by the data handler for writing to the          15           circuit is configured to test the memo devices using
corresponding plurality of data ports without storing a copy of                 the address and control signals generated by the con
the data generated by the data handler for writing to the                       trol module and the cyclic data generated by the at
corresponding plurality of data ports.                                          least one data handler.
   9. The self-testing memory module of claim 7, wherein the              21. The self-testing memory module of claim 20, wherein
Verification element calculates comparison data and com                 the at least one data handler is further configured to read data
pares the comparison data to the data read from the corre               from the corresponding plurality of data ports and further
sponding plurality of data ports.                                       comprises a verification element for checking for failures in
   10. The self-testing memory module of claim 9, wherein               the operation of the memory devices by verifying that data
the data for writing to the corresponding plurality of data             read from the corresponding plurality of data ports corre
ports comprises cyclic data.                                       25   sponds to the data generated by the data handler for writing to
   11. The self-testing memory module of claim 10, wherein              the corresponding plurality of data ports.
the verification element calculates the comparison databased              22. The self-testing memory module of claim 21, wherein
on the cyclic data.                                                     the verification element is configured to verify that the data
   12. The self-testing memory module of claim 10, wherein              read from the corresponding plurality of data ports corre
the verification element calculates the comparison databased       30   sponds the data generated by the data handler for writing to
on a current read address.                                              the corresponding plurality of data ports without storing a
   13. The self-testing memory module of claim 7, wherein               copy of the data written to the memory devices.
data associated with failures in the operation of the memory              23. The self-testing memory module of claim 22, wherein
devices is stored in the data module and wherein memory                 the verification element calculates comparison data and com
                                                                   35   pares the comparison data to the data read from the corre
addresses associated with failures in the operation of the              sponding plurality of data ports.
memory devices are stored in the control module.                          24. The self-testing memory module of claim 23, wherein
   14. The self-testing memory module of claim 1, each of the           the verification element calculates the comparison databased
plurality of data handlers further configured to write data to          on the cyclic data.
the memory devices by selectively inputting to the corre           40     25. The self-testing memory module of claim 23, wherein
sponding plurality of data ports either data signals from the           the verification element calculates the comparison databased
system memory controller or data signals from the data han              on a current read address.
dler.                                                                     26. The self-testing memory module of claim 21, wherein
   15. The self-testing memory module of claim 14, wherein              data associated with failures in the operation of the memory
each of the plurality of data handlers comprises a switch          45   devices is stored in the data module and wherein memory
which performs the selective inputting to the corresponding             addresses associated with failures in the operation of the
plurality of data ports.                                                memory devices are stored in the control module.
   16. The self-testing memory module of claim 15, wherein                27. The self-testing memory module of claim 20, wherein
the Switch comprises a data multiplexer-demultiplexer.                  there are at least two data handlers and each of the data
   17. The self-testing memory module of claim 1, the control      50   handlers is operable independently from each of the other
module further configured to selectively input to the address           data handlers.
and control ports of the memory devices either the address                28. The self-testing memory module of claim 20, wherein
and control signals from the memory controller or the address           the at least one data handler is positioned on the printed circuit
and control signals from the control module.                            board proximate to the corresponding plurality of data ports.
   18. The self-testing memory module of claim 17, wherein         55     29. A method of self-testing a memory module, compris
the control module further comprises a DRAM controller                  1ng:
which performs the selective inputting of the address and                 providing a self-testing memory module, the self-testing
control ports.                                                              memory module comprising:
   19. The self-testing memory module of claim 1, wherein                   a printed circuit board configured to be operatively
the memory module is configured to be operated in a test           60          coupled to a memory controller of a computer system;
mode in which the control module selectively inputs to the                  a plurality of memory devices on the printed circuit
address and control ports of the memory devices the address                    board, each memory device of the plurality of
and control signals from the control module and wherein each                   memory devices comprising data, address, and con
of the data handlers write the data generated by the data                      trol ports; and
handler to the corresponding plurality of data ports by selec      65       a circuit comprising:
tively inputting to the data ports of the memory devices data                  a control module configured to generate address and
signals from the data handler.                                                    control signals for testing the memory devices; and
        Case 6:20-cv-00194-ADA Document 92-1 Filed 02/23/21 Page 18 of 18


                                                      US 8,001,434 B1
                               19                                                                    20
        a data module comprising a plurality of data handlers,             32. The method of claim 31, further comprising:
           each data handler operable independently from                   calculating comparison data; and
           each of the other data handlers of the plurality of             comparing the comparison data to the data read from the
           data handlers and operatively coupled to a corre                   corresponding plurality of data ports.
           sponding plurality of the data ports; and                       33. The method of claim 32, wherein the data signals
   generating, by the control module, address and control               written to the corresponding plurality of data ports comprises
      signals for testing the memory devices;                           cyclic data and calculating comprises calculating the data
   generating, by each of the data handlers, data for writing to        based on the cyclic data.
     the corresponding plurality of data ports; and                        34. The method of claim 32, wherein the data signals
   using the address and control signals and the generated         10   written to the corresponding plurality of data ports comprises
     data to test the memory devices.                                   cyclic data calculating comprises calculating the databased
   30. The method of claim 29, further comprising:                      on a current read address.
   reading, by each of the plurality of data handlers, data from          35. The method of claim 30, further comprising operating
     the corresponding plurality of data ports; and                     the memory module in a test mode in which the control
   checking for failures in the operation of the memory            15   module selectively inputs to the address and control ports of
     devices by each of the plurality of data handlers by               the memory devices the address and control signals from the
     Verifying that data read from the corresponding plurality          control module and wherein each of the data handlers write
     of data ports corresponds to the generated data for writ           the generated data to the corresponding plurality of data ports
     ing to the corresponding plurality of data ports.                  by selectively inputting to the data ports of the memory
   31. The method of claim 30, further comprising verifying             devices data signals representative of the generated data from
that the data read from the corresponding plurality of data             the data handler.
ports corresponds to the generated data for writing to the
corresponding plurality of data ports without storing a copy of
the data written to the corresponding plurality of data ports.
